Exhibit 10.4

 
MASTER SECURITY AGREEMENT
 
To: Biometrics Investors, L.L.C., a Delaware limited liability company
5111 Maryland Way, Suite 201
Brentowood, Tennessee 37027


Date: March 30, 2007
 
To Whom It May Concern:
 
Biometrics Investors, L.L.C. (the "Lender") is the holder of a note which was
made by Sequiam Corporation, a California Corporation (the "Borrower") and which
has an outstanding balance as of the date of this Security Agreement, including
principal and accrued interest, of $3,965,119.00 (the "Prior Note"). Subject to
the terms and conditions of that certain Agreement dated as of the date hereof
(the "Agreement") among Lender, as lender, and Borrower, as borrower, Lender has
agreed to extend a term loan to Borrower in the amount of $2,500,000 ("Term Loan
A") which loan would be consolidated with the indebtedness evidenced by the
Prior Note and evidenced by a new note in the face amount of $6,500,000 ("Term
Note A"). Subject to the terms and conditions of the Agreement, Lender is
scheduled to extend a separate term loan to Borrower in the amount of $5,000,000
("Term Loan B" and collectively with Term Loan A, the "Loans") evidenced by a
note in such amount ("Term Note B"). As security for the Loans, each of the
undersigned (jointly and severally referred to as "Guarantors" or "the
undersigned"), pursuant to that certain Subsidiary Guaranty dated as of the date
hereof (the "Subsidiary Guaranty"), have unconditionally guarantied to the
Lender, its successors, endorsees and assigns the prompt payment when due
(whether by acceleration or otherwise) of all present and future obligations and
liabilities of any and all kinds of Borrower to the Lender and of all
instruments of any nature evidencing or relating to any such obligations and
liabilities upon which Borrower or one or more parties and Borrower is or may
become liable to the Lender, whether incurred by Borrower as maker, endorser,
drawer, acceptor, guarantors, accommodation party or otherwise, and whether due
or to become due, secured or unsecured, absolute or contingent, joint or
several, and however or whenever acquired by the Lender. To secure the
Guarantors obligations under the Subsidiary Gauranty, the Guarantors now wish to
enter into this Master Security Agreement (the "Security Agreement").
Previously, the Guarantors and the Borrower had executed that certain Amended
and Restated Master Security Agreement in favor of Lee Harrison Corbin, Attorney
in-Fact for the Trust Under the Will of John Svenningsen (“the Trust”) dated as
of May 18, 2005 (the “Prior Agreement”). The Trust has assigned all of its
rights under the Original Agreement to the Lender such that the Lender now
stands in place of the Trust thereunder. In connection with the Subsidiary
Guaranty and the Agreement, the Lender and the Guarantors now wish to enter into
this new Security Agreement (in addition to, and not in replacement of, the
Prior Agreement) as provided herein.
 
1. To secure the payment of all Obligations (as hereafter defined), each of the
undersigned parties (other than Lender) and each other entity that is required
to enter into this Master Security Agreement (each an "Assignor" and,
collectively, the "Assignors") hereby assigns and grants to Lender a continuing
security interest in all of the following property now owned or at any time
hereafter acquired by any Assignor, or in which any Assignor now have or at any
time in the future may acquire any right, title or interest (the "Collateral"):
all cash, cash equivalents, accounts, inventory, equipment, goods, documents,
instruments (including, without limitation, promissory notes), contract rights,
general intangibles (including, without limitation, payment intangibles and an
absolute right to license on terms no less favorable than those currently in
effect among our affiliates), chattel paper, supporting obligations, investment
property (including, without limitation, all equity interests owned by any
Assignor), letter-of-credit rights, trademarks and tradestyles, patents,
copyrights and other intellectual property in which any Assignor now have or
hereafter may acquire any right, title or interest, all proceeds and products
thereof (including, without limitation, proceeds of insurance) and all
additions, accessions and substitutions thereto or therefore. In the event any
Assignor wishes to finance the acquisition in the ordinary course of business of
any hereafter acquired equipment and have obtained a commitment from a financing
source to finance such equipment from an unrelated third party, Lender agrees to
release its security interest on such hereafter acquired equipment so financed
by such third party financing source. Except as otherwise defined herein, all
capitalized terms used herein shall have the meaning provided such terms in the
Agreement.
 
2. The term "Obligations" as used herein shall mean and include all debts,
liabilities and obligations owing by each Assignor to Lender arising under, out
of, or in connection with the Subsidiary Guaranty and in connection with any
documents, instruments or agreements relating to or executed in connection with
therewith or any documents, instruments or agreements referred to therein or
otherwise, and in connection with any other indebtedness, obligations or
liabilities of any Assignor to Lender, whether now existing or hereafter
arising, direct or indirect, liquidated or unliquidated, absolute or contingent,
due or not due and whether under, pursuant to or evidenced by a note, agreement,
guaranty, instrument or otherwise, in each case, irrespective of the
genuineness, validity, regularity or enforceability of such Obligations, or of
any instrument evidencing any of the Obligations or of any collateral therefor
or of the existence or extent of such collateral, and irrespective of the
allowability, allowance or disallowance of any or all of the Obligations in any
case commenced by or against any Assignor under Title 11, United States Code,
including, without limitation, obligations or indebtedness of each Assignor for
post-petition interest, fees, costs and charges that would have accrued or been
added to the Obligations but for the commencement of such case
 
3. Each Assignor hereby jointly and severally represents, warrants and covenants
to Lender that:
 
(a)  it is a corporation, partnership or limited liability company, as the case
may be, validly existing, in good standing and organized under the respective
laws of its jurisdiction of organization set forth on Schedule A, and each
Assignor will provide the Trust thirty (30) days' prior written notice of any
change in any of its respective jurisdiction of organization;
 
(b) its legal name is as set forth in its respective Articles of Incorporation
or other organizational document (as applicable) as amended through the date
hereof and as set forth on Schedule A, and it will provide the Trust thirty (30)
days' prior written notice of any change in its legal name;
 
(c) its organizational identification number (if applicable) is as set forth on
Schedule A hereto, and it will provide the Trust thirty (30) days' prior written
notice of any change in any of its organizational identification number;
 
(d) the Prior Agreement is in full force and effect and, as of the date hereof,
the enforcement of the Prior Agreement against the Assignors is subject to no
defenses of any kind;
 
(e) it is the lawful owner of the respective Collateral and it has the sole
right to grant a security interest therein and will defend the Collateral
against all claims and demands of all persons and entities;
 
(f) it will keep its respective Collateral free and clear of all attachments,
levies, taxes, liens, security interests and encumbrances of every kind and
nature ("Encumbrances"), except (i) Encumbrances securing the Obligations, (ii)
to the extent said Encumbrance does not secure indebtedness in excess of
$100,000 and such Encumbrance is removed or otherwise released within ten (10)
days of the creation thereof, (iii) liens of warehousemen, mechanics,
materialmen, workers, repairmen, common carriers, or landlords, liens for taxes,
assessments or other governmental charges, and other similar liens arising by
operation of law, in each case arising in the ordinary course of business and
for amounts that are not yet due and payable or which are being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted and for which an adequate reserve or other appropriate provision shall
have been made to the extent required by generally accepted accounting
principals, and (iv) pledges or deposits in connection with workers'
compensation, unemployment insurance and other social security legislation
(collectively, the "Permitted Encumbrances");
 
(g) it will, at its and the other Assignors joint and several cost and expense
use commercially reasonable efforts to keep the Collateral in good state of
repair (ordinary wear and tear excepted) and will not waste or destroy the same
or any part thereof other than ordinary course discarding of items no longer
used or useful in its or such other Assignors’ business;
 
(h) it will not without Lender's prior written consent, sell, exchange, lease or
otherwise dispose of the Collateral, whether by sale, lease or otherwise, except
for the sale of inventory in the ordinary course of business and for the
disposition or transfer in the ordinary course of business during any fiscal
year of obsolete and worn-out equipment or equipment no longer necessary for its
ongoing needs, having an aggregate fair market value of not more than $25,000
and only to the extent that:
 
(i) the proceeds of any such disposition are used to acquire replacement
Collateral which is subject to Lender's first priority perfected security
interest, or are used to repay Obligations or to pay general corporate expenses;
and
 
(ii) following the occurrence of an Event of Default which continues to exist
the proceeds of which are remitted to Lender to be held as cash collateral for
the Obligations;
 
(i) it will insure or cause the Collateral to be insured in Lender's name
against loss or damage by fire, theft, burglary, pilferage, loss in transit and
such other hazards as Lender shall specify, in amounts and under policies which
are customary for similarly situated businesses, and by insurers acceptable to
Lender, and all premiums thereon shall be paid by such Assignor and the policies
delivered to Lender. If any such Assignor fails to do so, Lender may procure
such insurance and the cost thereof shall be promptly reimbursed by the
Assignors, jointly and severally, and shall constitute Obligations;
 
(j) it will at all reasonable times and upon reasonable advance notice to such
Assignor allow Lender or Lender's representatives free access to and the right
of inspection of the Collateral;
 
(k) such Assignor (jointly and severally with each other Assignor) hereby
indemnifies and holds Lender harmless from all loss, costs, damage, liability
and/or expense, including reasonable attorneys' fees, that Lender may sustain or
incur to enforce payment, performance or fulfillment of any of the Obligations
and/or in the enforcement of this Master Security Agreement or in the
prosecution or defense of any action or proceeding either against Lender or any
Assignor concerning any matter growing out of or in connection with this Master
Security Agreement, and/or any of the Obligations and/or any of the Collateral
except to the extent caused by Lender's own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
nonappealable decision).
 
4. The occurrence of any of the following events or conditions shall constitute
an "Event of Default” under this Master Security Agreement:
 
(a) Breach of any covenant, warranty, representation or statement made or
furnished to Lender by any Assignor or on any Assignor’s benefit was false or
misleading in any material respect when made or furnished, and if subject to
cure, shall not be cured for a period of thirty (30) days;
 
(b) the loss, theft, substantial damage, destruction, sale or encumbrance to or
of any of the Collateral or the making of any levy, seizure or attachment
thereof or thereon except to the extent:
 
(i) such loss is covered by insurance proceeds which are used to replace the
item or repay Lender; or
 
(ii) said levy, seizure or attachment does not secure indebtedness in excess of
$100,000 and such levy, seizure or attachment has not been removed or otherwise
released within ten (10) days of the creation or the assertion thereof;
 
(b) any Assignor shall become insolvent, cease operations, dissolve, terminate
our business existence, make an assignment for the benefit of creditors, suffer
the appointment of a receiver, trustee, liquidator or custodian of all or any
part of Assignors’ property;
 
(c) any proceedings under any bankruptcy or insolvency law shall be commenced by
or against any Assignor and if commenced against any Assignor shall not be
dismissed within forty-five (45) days;
 
(d) the Borrower shall repudiate, purport to revoke or fail to perform any or
all of its obligations under Term Note A, Term Note B, or the Agreement (after
passage of applicable cure period, if any); or
 
(e) an Event of Default shall have occurred under and as defined in any
Document, after giving effect to any applicable cure or grace period.
 
5. Upon the occurrence of any Event of Default and at any time thereafter,
Lender may declare all Obligations immediately due and payable and Lender shall
have the remedies of a secured party provided in the Uniform Commercial Code as
in effect in the State of Illinois, Security Agreement and other applicable law.
Upon the occurrence of any Event of Default and at any time thereafter Lender
will have the right to take possession of the Collateral and to maintain such
possession on our premises or to remove the Collateral or any part thereof to
such other premises as Lender may desire. Upon Lender's request, each of the
Assignors shall assemble or cause the Collateral to be assembled and make it
available to Lender at a place designated by Lender. If any notification of
intended disposition of any Collateral is required by law, such notification, if
mailed, shall be deemed properly and reasonably given if mailed at least ten
(10) days before such disposition, postage prepaid, addressed to any Assignor
either at such Assignor’s address shown herein or at any address appearing on
Lender's records for such Assignor. Any proceeds of any disposition of any of
the Collateral shall be applied by Lender to the payment of all expenses in
connection with the sale of the Collateral, including reasonable attorneys' fees
and other legal expenses and disbursements and the reasonable expense of
retaking, holding, preparing for sale, selling, and the like, and any balance of
such proceeds may be applied by Lender toward the payment of the Obligations in
such order of application as Lender may elect, and each Assignor shall be liable
for any deficiency.
 
6. If any Assignor defaults in the performance or fulfillment of any of the
terms, conditions, promises, covenants, provisions or warranties on such
Assignor’s part to be performed or fulfilled under or pursuant to this Master
Security Agreement, Lender may, at its option without waiving its right to
enforce this Master Security Agreement according to its terms, immediately or at
any time thereafter and without notice to any Assignor, perform or fulfill the
same or cause the performance or fulfillment of the same for each Assignor’s
joint and several account and at each Assignor’s joint and several cost and
expense, and the cost and expense thereof (including reasonable attorneys' fees)
shall be added to the Obligations and shall be payable on demand with interest
thereon at the highest rate permitted by law.
 
7. Each Assignor appoints Lender, any of Lender's officers, employees or any
other person or entity whom Lender may designate as our attorney, with power to
execute such documents in each of our behalf and to supply any omitted
information and correct patent errors in any documents executed by any Assignor
or on any Assignor’s behalf; to file financing statements against us covering
the Collateral; to sign our name on public records; and to do all other things
Lender deems necessary to carry out this Master Security Agreement. Each
Assignor hereby ratifies and approves all acts of the attorney and neither
lender nor the attorney will be liable for any acts of commission or omission,
nor for any error of judgment or mistake of fact or law other than gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). This power being coupled
with an interest, is irrevocable so long as any Obligations remains unpaid.
Furthermore, in connection with the filing of any financing statements, the
Collateral may be described in any such financing statements as "all assets"
and/or "all personal property", whether now owned and/or hereafter acquired.
 
8. No delay or failure on Lender's part in exercising any right, privilege or
option hereunder shall operate as a waiver of such or of any other right,
privilege, remedy or option, and no waiver whatever shall be valid unless in
writing, signed by Lender and then only to the extent therein set forth, and no
waiver by Lender of any default shall operate as a waiver of any other default
or of the same default on a future occasion. Lender's books and records
containing entries with respect to the Obligations shall be admissible in
evidence in any action or proceeding, shall be binding upon each Assignor for
the purpose of establishing the items therein set forth and shall constitute
prima facie proof thereof. Lender shall have the right to enforce any one or
more of the remedies available to Lender, successively, alternately or
concurrently. Each Assignor agrees to join with Lender in executing financing
statements or other instruments to the extent required by the Uniform Commercial
Code in form satisfactory to Lender and in executing such other documents or
instruments as may be required or deemed necessary by Lender for purposes of
affecting or continuing Lender's security interest in the Collateral.
 
9. This Master Security Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois and cannot be terminated
orally. All of the rights, remedies, options, privileges and elections given to
Lender hereunder shall inure to the benefit of Lender's successors and assigns.
The term "Lender" as herein used shall include Lender, any parent of Lender, any
of the Lender's subsidiaries and any co-subsidiaries of the Lender's parent,
whether now existing or hereafter created or acquired, and all of the terms,
conditions, promises, covenants, provisions and warranties of this Security
Agreement shall inure to the benefit of and shall bind the representatives,
successors and assigns of each Assignor and each of the foregoing. Lender and
each Assignor hereby (a) waive any and all right to trial by jury in litigation
relating to this Security Agreement and the transactions contemplated hereby and
each Assignor agrees not to assert any counterclaim in such litigation, (b)
submit to the nonexclusive jurisdiction of any Illinois State court sitting in
the County of Cook, the city of Chicago and (c) waive any objection Lender or
each Assignor may have as to the bringing or maintaining of such action with any
such court.
 
10. All notices from Lender to any Assignor shall be sufficiently given if
mailed or delivered to such Assignor’s address set forth below.
 
11. This Master Security Agreement and the security interests granted by the
Assignors hereunder shall terminate upon the provision by Lender of written
confirmation to the Borrower that (x) all indebtedness obligations owed by any
Assignor to Lender have been repaid in full (including, without limitation, all
principal, interest and fees related to the Term Note, any indebtedness referred
to in the Agreement and any other indebtedness outstanding at such time and owed
toLender) and (y) all commitments by Lender to fund any indebtedness have been
terminated in their entirety.
 
12. This Security Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and, all of which
taken together shall constitute one and the same Agreement. In the event that
any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 
Very truly yours,
 


 
SEQUIAM SOFTWARE, INC.
 
By:      
 
Name: Nicholas VandenBrekel 
 
Title: CEO    
 
Address: 300 Sunport Lane
Orlando, FL 32809
 
SEQUIAM BIOMETRICS, INC.
 
By:      
 
Name: Nicholas VandenBrekel 
 
Title: CEO    
 
Address: 300 Sunport Lane
Orlando, FL 32809
 
SEQUIAM EDUCATION, INC.
 
By:      
 
Name: Nicholas VandenBrekel 
 
Title: CEO    
 
Address: 300 Sunport Lane
Orlando, FL 32809
 
SEQUIAM SPORTS, INC.
 
By:      
 
Name: Nicholas VandenBrekel 
 
Title: CEO    
 
Address: 300 Sunport Lane
Orlando, FL 32809
 
FINGERPRINT DETECTION TECHNOLOGIES, INC.
 
By:      
 
Name: Nicholas VandenBrekel 
 
Title: CEO    
 
Address: 300 Sunport Lane
Orlando, FL 32809


 
CONSTELLATION BIOMETRICS CORPORATION
 
By:      
 
Name: Nicholas VandenBrekel 
 
Title: CEO    
 
Address: 300 Sunport Lane
Orlando, FL 32809




BIOMETRIC SECURITY (PTY) LTD.
 


 
By:      
 
Name: Nicholas VandenBrekel 
 
Title: Director   
 
Address: 300 Sunport Lane
Orlando, FL 32809




SEQUIAM EAST, INC. (F/K/A MAGSTONE INNOVATION, INC.)
 
By:      
 
Name: Nicholas VandenBrekel 
 
Title: Deputy General Manager 
 
Address: 300 Sunport Lane
Orlando, FL 32809


 
ACKNOWLEDGED:
 
BIOMETRICS INVESTORS, L.L.C.
 
By:   
 
Name: Roger Brown   
 
Title: Manager   
 

 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


Entity
Employer Identification #
Place of Incorporation
Sequiam Software, Inc.
33-0998899
CA
Sequiam Biometrics, Inc.
06-1691143
FL
Sequiam Education, Inc.
41-2097750
FL
Sequiam Sports, Inc.
59-3650544
DE
Fingerprint Detection Technologies, Inc.
20-1115746
FL
Constellation Biometrics
Corporation
20-1998878
FL
Biometric Security (Pty) Ltd.
2005/005066/07
South Africa
Sequiam East, Inc. (f/k/a Magstone Innovation, Inc.)
1164611
China


